PROB 12C
(4/17)

United States District Court

for
District of New Jersey
Petition for Warrant or Summons for Offender under Supervision

Name of Offender: Vlade Stojchevski Docket Number: 10-00430-001
PACTS Number: 56358

Name of Sentencing Judicial Officer; THE HONORABLE ANNE E. THOMPSON
SENIOR UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 08/30/2011
Date of Violation Sentence: 01/16/2019

Original Offense: Wire Fraud, 18 U.S.C.§ 1343

Original Sentence: 71 months imprisonment, 48 months supervised release
Violation Sentence: Supervision continued with 6 months home confinement

Special Conditions: Substance Abuse Testing, Alcohol/Drug Treatment, No New Debt/Credit, $100
Special Assessment (paid), $635,000 Restitution, Mental Health Treatment, IRS Cooperation

Type of Supervision: Supervised Release Date Supervision Commenced: 05/18/2016

Assistant U.S. Attorney: Ray Mateo, 402 East State Street, Room 430, Trenton, New Jersey 08608,
(609) 989-2190

Defense Attorney: Kenneth Brown, Law Offices of Montell Figgins, 17 Academy Street, #305, Newark,
New Jersey 07102, (973) 242-4700 ext. 102 (Retained)

 

PETITIONING THE COURT

[To issue a warrant
\* Toissue a summons

The probation officer believes that the offender has violated the following condition(s) of supervision:

Violation Number Nature of Noncompliance

l The offender has violated the standard supervision condition which states ‘The
defendant shall notify the probation officer within seventy-two hours of any
change in residence or employment.’

The offender was employed by North Bay Solutions, LLC in Andover,
Massachusetts as the Vice President, Delivery, since November 2018.
Stojchevski was employed with this company until July 2019, when the company
was notified of Stojchevski’s supervision. The offender did not inform the
probation office of this employment.
Ke

Prob 12C — page 2
Vlade Stojchevski

The offender has violated the standard supervision condition which states ‘As
directed by the probation officer, the defendant shall notify third parties of
risks that may be occasioned by the defendant’s criminal record or personal
history or characteristics, and shall permit the probation officer to make
such notifications and to confirm the defendant’s compliance with such
notification requirement.’

Stojchevski was employed as the Vice President, Delivery for North Bay
Solutions. This is an information technology company in which Stojchevski was
responsible for specialized services at a senior Jevel. He did not inform this
employer of his criminal history or current supervision and once the company
was made aware, his employment was terminated. It should be noted in the instant
offense Stojchevski abused his specialized technical training in information
technology to carry out the offense. There was a clear and identified third-party
risk to this employer.

The offender has violated the supervision condition which states ‘Upon request,
you shall provide the U.S. Probation Office with full disclosure of your
financial records, including co-mingled income, expenses, assets and
liabilities, to include yearly income tax returns. With the exception of the
financial accounts reported and noted within the presentence report, you are
prohibited from maintaining and/or opening any additional individual
and/or joint checking, savings, or other financial accounts, for either
personal or business purposes, without the knowledge and approval of the
U.S, Probation Office. You shall cooperate with the Probation Officer in the
investigation of your financial dealings and shall provide truthful monthly
Statements of your income. You shall cooperate in the signing of any
necessary authorization to release information forms permitting the U.S.
Probation Office access to your financial information and records.’

On February 1, 2019, Stojchevski submitted net worth and monthly cash flow
forms with supporting documentation. He failed to include his income from North
Bay Solutions and his access to his father’s bank account.

According to Stojchevski’s employment offer letter from North Bay Solutions
and pay stubs received from the employer, Stojchevski earned approximately
$250,000 from December 2018 to June 2019.

During an office visit on July 22, 2019, the probation officer asked where
Stojchevski held his earnings from North Bay Solutions. He explained that he
deposited the earnings into a joint bank account with his father at Chase Bank.
The probation office continued to question Stojchevski about how he spent the
earnings and he stated that he has approximately $40,000 left in his father’s
account. Stojchevski refused to answer what he did with the remaining $210,000,
Prob 12C — page 3
Vlade Stojchevski

4 The offender has violated the standard supervision condition which states ‘You
must answer truthfully the questions asked by your probation officer.'

From January 2019 until July 2019, the offender was continuously dishonest with
the probation officer about his employment. The probation officer questioned
Stojchevski on numerous occasions about his employment and he maintained he
was only employed by VJVIT Consulting in Clifton, New Jersey.

5 The offender has violated the mandatory supervision condition which states ‘You
must refrain from any unlawful use of a controlled substance. You must
submit to one drug test within 15 days of release from imprisonment and at
least two periodic drug tests thereafter, as determined by the Court.’

On July 22, 2019, Stojchevski tested positive for methamphetamines on a 13-
panel instant test. A laboratory confirmation is pending. Stojchevski admitted to
abusing Tylenol PM and anti-histamines the evening prior to the test.

I declare under penalty of perjury that the foregoing is true and correct.
Dana Hafaerfam
By: Dana Hafner
Senior U.S. Probation Officer
Date: 07/23/2019

THE COURT ORDERS:

[~ The Issuance of a Warrant
The Issuance of a Summons. Date of Hearing: g [Fé hg . (as recommended by Probation)
I~ No Action Boe p mM.

I~ Other
Orne E.

Signature of Judigial Officer

 

1/34/2014
i é

Date
